Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Action is in Response to an Application filed April 13, 2021. Claims 1-16 are pending in this application. 

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-17 of US patent no. 11,005,791 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the copending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Applicant(s)’ claim 1 of the instant application is similar to the combination of claims 1, 7, and 8 from patent no. ending in ‘791. Here is the following side-by-side analysis of the compared claims:

Instant Application ‘805
1. An Internet of Things (loT) control method implemented by a computer system including processing circuitry configured to execute computer-readable instructions included in a memory, the method comprising:

adding, by the processing circuitry, a chatroom with a bot for interaction between an IoT server and a user of a messenger installed on the computer system;















providing, on the chatroom, an IoT device list including IoT devices controllable through the chatroom with the bot and a menu list including at least one function of an IoT device selected from the IoT devices;

receiving a control input from the user based on a selection from the IoT device list and the menu list;

specifying an loT device among the IoT devices to be controlled and a control instruction for the IoT device in response to the control input; and


instructing, by the processing circuitry, the IoT server to transmit a control signal including the control instruction to the IoT device in response to the control input.
Patent No. ‘791
1. An Internet of Things (IoT) control method implemented by a computer system including processing circuitry configured to execute computer-readable instructions included in a memory, the method comprising: 

adding, by the processing circuitry, a chatroom with a bot for interaction between an IoT server and a user of a messenger installed on the computer system; and 

instructing, by the processing circuitry, the IoT server to transmit a control signal to an IoT device in response to a control input that is input from the user to the bot through the chatroom, wherein the adding includes adding a friend selected by the user of the messenger from a friend list of the messenger to the chatroom with the bot and causing the friend to be granted a right to control the IoT device during a period of time relative to a point in time at which the friend is added to the chatroom with 

8. The method of claim 7, wherein the instructing includes, providing an IoT device list controllable through the chatroom with the bot and a menu list including a function of the IoT device; 


receiving the control input from the user based on the IoT device list and the menu list; and 

specifying the IoT device to be controlled in response to the control input and the control instruction. 

7. The method of claim 1, wherein the 
instructing includes transmitting, to the IoT server, the control signal including information about the IoT device corresponding to the control input and a control instruction in association with the user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0152411 A1), in view of Choi et al. (US 2016/0105292 A1).

With respect to claim 1, Lee discloses an Internet of Things (IoT) control method implemented by a computer system including processing circuitry configured to execute computer-readable instructions included in a memory (Figure 2), the method comprising:
adding, by the processing circuitry, a chatroom with a bot for interaction between an IoT server and a user of a messenger installed on the computer system (Figs. 2-3, [0010], and [0018], creating a chat room with a client bot for receiving data from a server);
Lee does not explicitly teach providing, on the chatroom, an IoT device list including IOT devices controllable through the chatroom with the bot and a menu list including at least one function of an IoT device selected from the IOT devices;
receiving a control input from the user based on a selection from the IoT device list and the menu list; 
specifying an IoT device among the IOT devices to be controlled and a control instruction for the IOT device in response to the control input; and 
 instructing, by the processing circuitry, the IoT server to transmit a control signal including the control instruction to the IoT device in response to the control input;
However, Choi discloses providing, on the chatroom, an IoT device list including IOT devices controllable through the chatroom with the bot and a menu list including at least one function of an IoT device selected from the IOT devices (Figure 5 and [0069], chat window to display various IOT devices controllable by a user through the chat interface);
receiving a control input from the user based on a selection from the IoT device list and the menu list (Figure 5 and [0069]-[0070], sending control-oriented messages through the chat to different devices) ; 
specifying an IoT device among the IOT devices to be controlled and a control instruction for the IOT device in response to the control input (Figure 5, [0069]-[0070], and claim 4, controlling the IOT devices selected by the user to control); and 
 instructing, by the processing circuitry, the IoT server to transmit a control signal including the control instruction to the IoT device in response to the control input ([0070]-[0071], messenger server sends request to temperature sensor for temperature information based on user input on a chat screen);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Lee with the teachings of Choi and transmit a control signal to an IoT device in response to an input in a chatroom to allow multiple users control over IoT devices while communicating in a chatroom setting. This provides multiple users liberal control over IoT devices any time or location the users decide to control the devices.
With respect to claim 2, the combination of Lee and Choi discloses the method of claim 1, wherein Lee discloses the adding includes adding the chatroom with the bot to a chatroom list of the messenger in response to an input from the user adding an account of the IoT server (Figures 4-5 and [0010]).
With respect to claim 3, the combination of Lee and Choi discloses the method of claim 1, wherein Lee discloses the adding includes, providing a user interface for receiving user information from the user ([0076]), and adding the chatroom with the bot after verifying whether the user is registered with the IoT server based on user information about the user ([0014]-[0017]).
With respect to claim 4, the combination of Lee and Choi discloses the method of claim 1, wherein Lee discloses the adding includes transmitting user information about the user and registered with the messenger to the IoT server to enable the IoT server to one of newly register the user information ([0014]-[0017]), match the user information to existing user information about the user that has been registered with the IoT server, or both ([0050]).
With respect to claim 5, the combination of Lee and Choi discloses the method of claim 1, wherein Lee discloses the adding includes, retrieving information about the IoT device through a device search using near field communication as a device to be controlled through the chatroom with the bot, and registering the IoT device based on the information ([0052] and [0066]).
With respect to claim 6, the combination of Lee and Choi discloses the method of claim 1, wherein Lee discloses the adding includes storing, as information about the IoT device, one of IoT device identification information for the IoT device, a classifier matched to the IoT device identification information for the IoT device, or both ([0050]).
With respect to claim 7, the combination of Lee and Choi discloses the method of claim 1, wherein Lee discloses the adding includes adding a friend user selected by the user of the messenger from a friend list of the messenger to the chatroom with the bot ([0088]-[0089])
With respect to claim 9, the combination of Lee and Choi discloses the method of claim 1, wherein Lee discloses the method of claim 1, further comprising:
recording, by the processing circuitry, control content about the IoT device by storing at least one message that is one of transmitted through the chatroom with the bot, received through the chatroom with the bot, or both ([0046]).
With respect to claim 10, the combination of Lee and Choi discloses a non-transitory computer-readable record medium storing instructions that, when executed by processing circuitry, cause the processing circuitry to perform the method of claim 1 (Lee, [0153]).
With respect to claim 11-14 and 16, the system of claims 11-14 and 16 do not limit or further define over the method of claims 1-7 and 10. The limitations of claims 11-14 and 16 are essentially similar to the limitations of claims 1-7 and 10. Therefore, claims 11-14 and 16 are rejected for the same reasons as claims 1-7 and 10. Please see rejection above.

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘the adding includes causing the friend user to be granted a right capable of controlling the IoT device during a period of time relative to a point in time at which the friend user is added to the chatroom with the bot’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Esther B. Henderson/
Primary Examiner, Art Unit 2458
August 24, 2022